EXHIBIT 10.1

 

Sponsorship Agreement

 

Parties

 

This Agreement is effective as of December 1st, 2015 by and between RMF Empire,
Inc. DBA West Coast Customs, located at 2101 West Empire Avenue, Burbank, CA
91504 (hereinafter "WCC"), and Bosch International, LLC / XLI Technologies, Inc.
located at 3753 Howard Hughes Parkway, Suite 200 Las Vegas, NV 89169
(hereinafter "XLI").

 

Recitals

 

A. XLI is engaged in the distribution and marketing of "Light Sheets".

 

B. It is the desire and intention of both parties that WCC cooperates with XLI
in the marketing and promotion of XLI products and technology ("PROMOTION").

 

C. In connection with the PROMOTION, WCC and XLI further desire to enter into a
relationship to the mutual benefit of both parties.

 

THEREFORE, in consideration of the mutual promises and undertakings contained
herein, and for other good and valuable consideration, the parties agree as
follows:

 

1. Promotional Consideration

 

1.1 Grant of License.

 

1.1.1 WCC grants a limited, non-exclusive license to XLI to use the West Coast
Customs name, image, likeness and signature, including specific West Coast
Customs Trademarks (including West Coast Customs logo trademarks and approved
West Coast Customs vehicle imagery and trademarks) (collectively the
"Trademarks") during the term of this Agreement in connection with national,
regional or local print advertising, together with Internet, television, video
and on-site event advertising, only in connection with the PROMOTION, subject to
all of the terms and conditions hereof. This license shall terminate
automatically upon the expiration or termination of this Agreement, at which
time XLI shall cease all use of the Trademarks. In further consideration of this
Agreement, XLI shall not in any way disparage the Trademarks, nor any of WCC's
parent, subsidiary, or affiliated companies' trademarks or its or their
products. WCC shall provide XLI with all applicable logos and usage guidelines
for the Trademarks. WCC shall have the right of prior written approval over all
uses of the Trademarks by XLI. The parties understand and acknowledge the
importance of protecting the goodwill associated with their respective
trademarks. Consequently, XLI hereby assigns to WCC all goodwill and all other
rights developed in connection with XLI's use of WCC's trademarks which shall
inure to the benefit of WCC.

 

1.1.2 XLI grants WCC a limited, non-exclusive, royalty-free license to use the
registered trademark "Light Sheets" during the term of this Agreement in
connection with national, regional or local print advertising, together with
Internet, television, video and on-site advertising, for WCC and its Event(s)
during the term of this Agreement, subject to all of the terms and conditions
hereof. This license shall terminate automatically upon the expiration or
termination of this Agreement, at which time WCC agrees to cease all use of the
registered trademark "Light Sheets". In further consideration of this Agreement,
WCC agrees that it shall not in any way disparage the brand name "XLI", nor any
of XLI's parent, subsidiary, or affiliated companies or its or their products.
XLI shall provide WCC with all the applicable logos for the "Light Sheets"
trademark. XLI shall have the right of prior written approval over all uses of
the trademark "XLI" by WCC. The parties understand and acknowledge the
importance of protecting the goodwill associated with their respective
trademarks. Consequently, WCC hereby assigns to XLI all goodwill and all other
rights developed in connection with WCC's use of XLI's trademarks which shall
inure to the benefit of XLI.

 

 1

 

 

1.1.3 Sponsor Identification. WCC shall ensure that all WCC public
communications shall make reference to XLI products as "Light Sheets", as
further defined in Attachment A [Sponsor Benefits Schedule] attached hereto and
incorporated herein by reference.

 

1.2 Additional Promotional Support. In addition to the items set forth in
Section 1.1.3, WCC shall promote XLI as outlined in the Sponsor Benefits
Schedule, attached hereto as Attachment A, which shall be deemed an extension of
this Agreement. In the event of a conflict between said Sponsor Benefits
Schedule and this Agreement, the Sponsor Benefits Schedule shall control.

 

2. Term and Termination

 

1. Term. Unless earlier terminated, this Agreement shall take effect on December
1st, 2015 and shall expire on November 30, 2016. XLI and/or WCC may renegotiate
and/or cancel this Agreement at any time during its term, in the event any of
the following conditions occur:

 

1. Any significant changes to the Benefits Schedule which cannot be cured as
stated in Section 2.2 (Termination upon Breach)

 

2. By mutual consent of WCC and XLI to pursue other arrangements.

 

3. In the event either party becomes bankrupt or insolvent.

 

2.2 Termination upon Breach. This Agreement may be terminated upon written
notice by either party in the event of a default by the other party in the
performance of any term or condition of this Agreement. Any termination allowed
by this Agreement will take place only after written notice of default has been
given to the defaulting party, providing such party with thirty (30) days in
which to cure the default.

 

2.3 Survival. Sections 4.1, 5.1, 5.2 and 6 shall survive termination of this
Agreement.

 

3. Agreement Fee

 

3.1 In consideration of the rights herein granted, and in keeping with XLI's
desire to utilize WCC in the

 

PROMOTION of its products and technology, XLI will pay WCC in accordance with
Attachment B, which shall be deemed a part of this Agreement.

 

4. Representations and Warranties

 

4.1 Each party represents and warrants to the other that: (i) it has the right,
and will continue to have the right during the Term, to grant the other party
all of the rights granted to it under this Agreement, (ii) neither this
Agreement nor the transactions contemplated hereby will cause a violation of any
other agreement to which it is a party, and (iii) it has complied, and will
comply, with all laws, rules and regulations applicable to the performance of
its duties and obligations under this Agreement.

 

 2

 

 

5. Indemnification

 

5.1 WCC shall indemnify, defend and hold harmless XLI, and its respective
affiliates, officers, directors, employees, agents and representatives, from any
and all claims, losses, damages, expenses, costs and other liabilities to any
person or entity ("Claims") arising out of, relating to or in connection with:
(i) the breach by WCC of any of the representations and warranties made by WCC
in this Agreement or the failure by WCC to fulfill any of its covenants set
forth herein, and (ii) the use by XLI (as approved by WCC) of the WCC Trademarks
pursuant to Section 1.1.1, above. Notwithstanding any other provision herein,
under no circumstances shall WCC be liable for any claims arising out of the
negligent acts or omissions of XLI or third parties.

 

5.2 XLI shall indemnify, defend and hold harmless WCC, and its affiliates,
officers, directors, shareholders, members, employees, agents and
representatives, from any and all Claims arising out of, relating to or in
connection with: (i) the breach by XLI of any of the representations and
warranties made by XLI in this Agreement or the failure by XLI to fulfill any of
its covenants set forth herein and (ii) the use by WCC (as approved by XLI) of
the "XLI" trademark pursuant to Section 1.1.2, above. Notwithstanding any other
provisions herein, under no circumstances shall XLI be liable for any Claims
arising out of the negligent acts or omissions of WCC.

 

6. Insurance

 

6.1 Both parties shall at all times while this Agreement is in effect and for
one (1) year thereafter, at its expense, carry and maintain, at its own expense,
insurance on all its operations necessary to comply with insurance laws as
applicable.

 

7. Independent Contractor

 

7.1 WCC, in performing under this Agreement, shall act as and be an independent
contractor, and this Agreement is not intended to and does not create in any
manner a principal-agent, employer-employee, partnership or joint venture
relationship between WCC and XLI. Neither party shall have the right or
authority to assume or to create any obligation or responsibility, expressed or
implied on behalf or in the name of the other party or to bind the other party
in any manner.

 

8. Miscellaneous

 

8.1 Complete Agreement. This Agreement and any attachments, exhibits, or
schedules attached to hereto contains the complete agreement between the parties
and supersede any prior understandings, representations, covenants or agreements
between the parties, written or oral, with respect to said subject matter.

 

8.2 Approvals. All requests for "approval" hereunder shall be in writing (email)
and shall provide the party from whom approval is sought a period of not less
than ten (10) days in which to respond. All responses shall be in writing
(email) and, in the instance where approval is denied, shall include an
explanation for the denial of approval. In the absence of a written (email)
response, a request for approval shall be deemed denied. In those instances in
which a party has been granted "discretion" hereunder, such right may be
exercised in the sole and absolute discretion of the party having such right.

 

 3

 

 

8.3 Non Waiver. No term hereof may be waived or modified except in writing and
signed by both parties. The failure or delay by either party in enforcing any of
its rights under this Agreement shall not be deemed a continuing waiver or
modification thereof, and either party may within the time provided by
applicable law, commence appropriate legal proceedings to enforce any or all
such rights.

 

8.4 Section Headings. The various section headings are for convenience only and
shall not affect the meaning or interpretation of this Agreement.

 

8.5 Costs, Attorney's Fee on Breach. If any action is brought by either party
under this Agreement whether by suit, arbitration or otherwise by reason of any
claim or cause of action against the other, arising out of or in connection with
any breach or other non-performance of the provision of this Agreement, then the
party which is successful upon any final determination of such claim or cause
shall be entitled to recovery of its actual reasonable costs and reasonable
attorney's fees incurred therein.

 

8.6 Provisions not Construed Against Party Drafting Agreement. This Agreement
shall be deemed to have been drafted by all parties and in the event of a
dispute, no party hereto shall be entitled to claim that any provisions should
be construed against any other party by reason of the fact that it was drafted
by one particular party.

 

8.7 Force Majeure. Neither party shall be liable for any failure of or delay in
the performance of its respective obligations under this Agreement to the extent
such failure or delay is due to circumstances beyond its reasonable control,
including (without limitation) fires, floods, wars, civil disturbances,
sabotage, accidents, insurrections, blockades, embargoes, storms, explosions,
labor disputes, acts of any governmental, and/or any other acts of God or a
public enemy, nor shall any such failure or delay give either party the right to
terminate this Agreement. Each party shall use good faith efforts to minimize
the duration and consequence of any failure of or delay in performance resulting
from a force majeure.

 

8.8 Confidentiality and Publicity. The parties agree:

 

(i) the terms and conditions of this Agreement are confidential and are not to
be disclosed to anyone outside of the parties, their officers, employees,
agents, and representatives.

 

(ii) no public announcement or disclosure pertaining to details of this
Agreement will be made without the prior written consent from the parties. The
provisions of this paragraph will survive termination of this Agreement.

 

(iii) Certain technical and other information provided by both XLI and WCC
pursuant to this Agreement pertains to confidential matters and trade secrets of
XLI and WCC, and their respective parent, subsidiary, and affiliate companies,
and is provided to each other in furtherance of internal development efforts.
Both parties agree that they will treat any information received from the other
party, directly or indirectly, in strict confidence, will not disclose such
information to any person, except to its employees and agents who have an
immediate "need to know", and will promptly return such information, including
all copies or reproductions thereof, to the other party upon termination of this
Agreement or at such other time as may be reasonably requested in writing.
Confidential information shall not include information which: (i) was known to a
party without confidentiality restrictions prior to receipt hereunder, (ii) was
or becomes generally publicly known through no fault of the WCC, or (iii)
subsequent to receipt hereunder, is made available to a party without
confidentiality restrictions by a third party who is legally entitled to do so
and who is under no obligation to either party hereunder to maintain the
confidentiality of such information.

 

 4

 

 

8.9 Notices. Any notice, request, instruction or other documents permitted or
required to be given hereunder by any party to the other parties shall be in
writing and delivered personally, by certified U.S. Mail return receipt
requested, by nationally recognized reputable overnight courier, or by facsimile
transmission as follows:

 



 

If to XLI:

Bosch International

3753 Howard Hughes Parkway, Suite 200

Las Vegas, NV 89169

Attn: James Schramm

Phone : (310) 871-4046

 

 

 

 

If to WCC:

RMF Empire Inc.

2101 W. Empire Ave.

Burbank, CA 91504

Attn: Ryan Friedlinghaus

Phone: (818) 237-1287



 

A party receiving a notice delivered personally shall sign a receipt therefore.
Notices by U.S. Mail or facsimile transmission shall contain an acknowledgement
of receipt. A party receiving a notice by facsimile or Email shall acknowledge
receipt by return facsimile or reply email within two (2) business days of
receipt. A party receiving notice by U.S. Mail shall place the acknowledgment in
the U.S. Mail, postage prepaid, within two (2) business days of receipt.

 

8.10 Further Assurances. Each party hereto agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
reasonably necessary or appropriate in order to carry out the purposes and
intents of this Agreement.

 

 5

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers or representatives as of the date and year first
written above.

 



RMF EMPIRE, INC. DBA

WEST COAST CUSTOMS

 

Bosch International DBA

XLI Technologies, Inc.

 

 

 

By: _____________________________________

 

By: _____________________________________



Name:___________________________________

 

Name:___________________________________



Title:____________________________________

 

Title:____________________________________



Date:____________________________________

 

Date:____________________________________





 





 6

 

 

Attachment A

 

Sponsor Benefits Schedule Provided from WCC to XLI

 

WCC agrees to provide the following to XLI as part of this agreement:

 

1. WCC will incorporate XLI into other existing WCC relationships and
opportunities as appropriate for the products and technology.

 

2. XLI and the products and technology will receive direct brand mention during
any episode produced for 2016 by WCC to the extent the products and technology
are used in the production.

 

3. XLI representatives will be included in WCC media days and will make guest
appearances as the support for "Light Sheets".

 

4. XLI shall receive mentions in all applicable WCC press releases that relate
to the "Light Sheets".

 

5. XLI shall receive 3 thirty second commercial spot times per episode produced
for 2016 by WCC.

 

All commercial pre and post production, fulfillment and delivery within
deadlines will the responsibility of XLI.

 

6. WCC shall provide XLI the opportunity to integrate into the WCC SEMA
Experience and other trade show Activities that WCC is part of. The terms of
such a potential program to be mutually agreed upon under a separate agreement.

 

7. As part of any episode produced in 2016 by WCC, WCC will include the process
of installation of "Light Sheets" on two Lamborghini's including the principal
appearances of the owners of these Lamborghini's (CEO of XLI and the inventor of
"Light Sheets"), allowing and capturing conversation regarding the direction of
the custom work and details of the "Light Sheets". WCC will provide the
installation of the "Light Sheets". WCC may elect to do both car simultaneously
or separately. XLI and the two car owners will provide, at their expense, the
cars and the "Light Sheets" product needed to complete this process in its
entirety.

 

For the purposes of the above, episodes are expected to be filmed during January
– September 2016, with release dates anticipated for October – December 2016.

 

All of the foregoing sponsor benefits shall be provided within the general
parameters provided above.

 

 7

 

 

Attachment B

 

Sponsor Benefits Schedule Provided from XLI to WCC:

 

XLI agrees to provide the following to WCC as part of this agreement:

 

1. Provide WCC with five million five hundred thousand (5,500,000) common stock
shares of XLI Technologies, Inc. These shares will be issued within five (5)
days of signing of this Agreement. The shares are fully earned and vested upon
signing of this Agreement. The shares also have piggyback registration rights.

 

2. XLI will provide WCC "Light Sheets" at no cost for the exclusive use in the
limited operations and production to support the PROMOTION activities. WCC will
request "Light Sheets" for use in operations and projects for XLI consideration.
XLI may provide "Light Sheets" at no cost for these uses at their sole
discretion. WCC has no obligation to purchase "Light Sheets" if XLI is not
providing them free of charge. If WCC elects to purchase "Light Sheets" from
XLI, the cost charged to WCC will be the current wholesale distributor price.

 

8



--------------------------------------------------------------------------------



 